                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division



DIRECT?ACKET RESEARCH,INC.,
          Plaintiff,

                                                            Civil Action No. 2:18cv331


POLYCOM,INC.,
               Defendant.



                                            ORDER


       directPacket Research, Inc. ("directPacket Research") brings this patent infringement

action. Before the Court is a new Motion to Transfer Venue under 28 U.S.C. § 404(a) filed by

Defendant Polycom, Inc. ("Polycom"). The parties' requests for a hearing on this Motion are

DENIED. See ECF Nos. 25, 26. For the reasons stated herein, the Motion to Transfer Venue is

GRANTED. This case is TRANSFERRED to the jurisdiction ofthe United States District Court

for the Northern District of California.


L      BACKGROUND


       The disputed patents were filed April 13, 2006 and issued by the United States Patent and

Trademark Office on May 4, 2010, August 10,2010, and October 15, 2013. ECF No. 93 at 2 n.l.

In the period between the patents' filing and issuance, directPacket Inc. d^/a OneVision Solutions

("directPacket Inc."), Plaintiff directPacket Research's sister company, agreed to sell Polycom's

software products. ECF No.49 at 2 n.1. The resulting reseller contracts set the terms under which

directPacket Inc., resold Polycom's products nationally and in particular states. ECF Nos. 50-1-

50-8. The infnngement allegedly occurred after the companies conferred in 2010 and 2011 to

strengthen their business relationship and explore merger. ECF No. 1 at 11-14. Plaintiff asserts



                                                1
that it became aware of the alleged infringement and its potential grounds for relief in late 2015.

ECF No. 94 at 3.


       Polycom moves to transfer venue pursuant to forum-selection clauses contained in reseller

contracts between Polycom and directPacket Inc. Basic contract terms such as the start date, the

expiration date, and the breadth of forum-selection clauses differed among the reseller contracts.

See ECF Nos.50-1—50-8. The Primary Reseller Agreement,under which directPacket Inc. resells

Polycom's Video Border Proxy, RealPresence Access Director, and RealPresence Collaboration

Server products nationwide, became effective on February 1,2010 and has been renewed annually.

ECF No. 93-2 at 1. The New York "Centralized" contracts were effective beginning in 2007 and

2008, both expiring in 2009. ECF No.93 at 7 n.5. The New York reseller contracts were entered

into in 2014 and 2016. ECF No. 98 at 4. The Utah Agreement became effective May 18, 2012

and expired in 2016. ECF No.93 at 3,5. The Oklahoma Agreement was entered into March 2014.

ECF No. 50-5 at 4. The Florida Agreement became effective October 2012. ECF No. 50-3 at 5.

II.    QUESTION PRESENTED

       The Court examines the contracts invoked by Polycom to determine which forum-selection

clauses, if any, are valid and apply to this action. The Court then considers whether the forum-

selection clauses can be enforced against the parties. Finally, the Court determines whether

Polycom waived its right to assert the forum-selection clauses under 28 U.S.C. § 1404(a).

III.    STANDARDS OF LAW REGARDING CLAUSES IN THIS ACTION

       When parties agree to litigate in a specified forum, "[o]nly under extraordinary

circumstances unrelated to the convenience of the parties should a § 1404(a) motion be denied."

Atl. Marine Const. Co. v. U.S. Dist. Courtfor W. Dist. ofTexas^ 571 U.S.49,62(2013). "[A]bsent

a showing that the chosen forum is unreasonable or was imposed by fraud or unequal bargaining
power,the parties' choice should be enforced." Vulcan Chem. Tech, Inc. v. Barker,297 F.3d 332,

339 (4th Cir. 2002). When a forum-selection clause is valid,"the plaintiff must bear the burden

of showing why the court should not transfer the case to the forum to which the parties agreed."

Atl Marine Const. Co., 571 U.S. at 64.

IV.    ANALYSIS


       Most of the reseller agreements between directPacket Inc. and Polycom include forum-

selection clauses that limit their applicability to claims brought "in connection [t]herewith." ECF

No. 50. However,the forum-selection clause in the "Primary Reseller Agreement" applies to any

"action or proceeding arising from or relating to*'' the Agreement. ECF No.50-1 (emphasis added).

Similarly broad language, "Any dispute regarding this Agreement shall be governed by," was

found to "establish a logical and causal connection between .. . agreements and the copyright

infringement actions" in a recent case. In re McGraw-Hill Glob. Educ. Holdings, LLC,909 F.3d

48,68(3d Cir. 2018). A lawsuit for patent infringement is an "action or proceeding ... relating

to," even if not "arising from," a contract for the sale of products derived from those patents at

issue. See Methode Electr., Inc. v. Delphi Auto. Sys. LLC, 639 F. Supp. 2d 903, 909 (N.D. 111.

2009) ("[I]t's reasonable to infer [the parties'] intent that the clause apply to a patent dispute

regarding the very weight-sensing pads that Methode supplied to Delphi under the contract....

And while the contract may not address explicitly propriety rights to the design of the weight-

sensing pads, it is still the most recent incarnation ofa long-standing relationship that grew out of,

and is therefore connected with, the design and manufacture of those pads.").

       Here, the allegedly infringed patents were incorporated into the products resold in the

Primary Reseller Agreement. ECF No.93 at 2-3; ECF No.49 at 19("[Tjhe Agreement authorizes

directPacket's sale, promotion and support of the very products it now accuses of infringement
and provides a substantive basis for Polycom affirmative defenses."). Therefore,"the language of

the forum selection clause is broad enough to encompass actions in which the agreements are

raised as an affirmative defense." In re McGraw-Hill Glob. Educ. Holdings, LLC,909 F.3d at 68

("McGraw-Hill obtained access to the photographs through its licensure agreements with Corbis.

... It may be said that the 'dispute' here is whether McGraw-Hill violated the plaintiffs' copyrights

by exceeding the scope ofits licenses.); see also Cuno, Inc. v. Hayward Indust. Prod,Inc., No.03

Civ. 3076(MBM), 2005 WL 1123877, at *5 (S.D.N.Y. May, 10 2005)("[W]here the forum

selection clause is written broadly, as it is here, claims beyond those alleging breaches of the

contract that contains the clause are covered.").

        The infringement claims neither arise from, nor relate to, contracts for the sale of products

that predate the patents at issue. The claims also do not arise from nor relate to contracts that

expired before the allegedly infnnging conduct commenced because the contracts were not valid

at the time the claims accrued. See Video Streaming Sol. LLC v. Microsoft Corp., No. 13 C 7031,

2014 WL 2198480, at *4 (N.D. 111. May 27, 2014)("VSS seeks damages for infnngement that

occurred after the contract's expiration. The court agrees with VSS that the forum-selection clause

of the Contract is not applicable to its claims here.") (emphasis in original). Polycom and

directPacket Inc. entered into the Primary Reseller Agreement before the allegedly infiinged

patents were issued. EOF No. 98 at 14. However, the Primary Reseller Agreement was renewed

annually, which constitutes directPacket Inc.'s repeated ratification of the forum-selection clause

after the patents were issued. ECF No. 98 at 7, 14. Because the Primary Reseller Agreement is

still in effect, the alleged infiingement did not commence after the contract expired. ECF No. 98

at 14. Therefore, the claims relate to the Primary Reseller Agreement.
       The language in the Primary Reseller Agreement is broad enough to apply to an action for

patent infringement. Also, that contract's effective date and repeated renewal coincide with the

patents' alleged infringement. Due to the Primary Reseller Agreement's breadth and the timeline

of the patents' issuance and of the alleged infringement, the forum-selection clause applies to this

dispute.

           a. Enforcement Against a Non-sienatorv

       Signatories to a contract such as Polycom may enforce forum-selection clauses contained

therein against non-signatories. See In re McGraw-Hill Glob. Educ. Holdings, LLC,909 F.3d at

69 (holding that "where the copyright holder is . . . [a] closely related party         the natural

language of the forum selection clause is broad enough to cover a copyright claim, [the Coxut]

would ordinarily bind the non-signatory.")(emphasis in original); see also Frietsch v. Refco, Inc.,

56 F.3d 825,828(7th Cir. 1995). "A forum selection clause may bind non-parties to a contract if

the relationship between the non-party and the signatory [is] sufficiently close," and enforcement

is "foreseeable by virtue of the relationship between the signatory and the party sought to be

bound." In re Optimal U.S. Litig., 813 F. Supp. 2d 351, 369(S.D.N.Y. 2011)(internal quotation

marks omitted); see also Magi XXI, Inc. v. Stato Delia Citta del Vaticano, 714 F.3d 714, 722-23

(2d Cir. 2013)("[A] non-signatory to a contract containing a forum selection clause may enforce

the forum selection clause against a signatory when the non-signatory is "closely related" to

another signatory .... [T]he relationship between the non-signatory and that (latter) signatory

must be sufficiently close that the non-signatory's enforcement of the forum selection clause is

'foreseeable' to the signatory against whom the non-signatory wishes to enforce the forum

selection clause."). The non-signatory need not be a third-party beneficiary to be bound by the
contract. See In re Optimal U.S. Litig., 813 F. Supp. 2d at 369;see also Hugel v. Corp. ofLloyd's,

999 F.2d 206,209 n.7(7th Cir. 1993).

       It was reasonably foreseeable that Polycom would enforce the forum-selection clause

against directPacket Research. directPacket Inc. resells products for Polycom that are allegedly

derived from directPacket Research's patents. The entities are sophisticated litigants with several

years of business dealings, as reaffirmed annually in the Primary Reseller Agreement,supra.

       Additionally, enforcement of terms is foreseeable when entities share corporate officers.

See LaRoss Partners, LLC v. Contact 911 Inc., 874 F. Supp. 3d 147, 161 (E.D.N.Y. 2012);

Nanopierce Tech., Inc. v. Southridge Capital Mgm't LLC, No. 02 Civ. 0767(LBS), 2003 WL

22882137, at *6 (S.D.N.Y. Dec. 4, 2003). Ned Riley, Director and President of directPacket

Research, signed contracts, including the Primary Reseller Agreement, on behalf of directPacket

Inc. ECF No. 98 at 4 n.3. He is also listed as one of the inventors of the patents at issue. ECF

No. 1, Exhibits A-C. Accordingly, Plaintiff cannot claim surprise when its own leadership

ostensibly reviewed and ratified the terms ofits sister company's reseller agreement with Polycom.

Plaintiff had sufficient constructive notice of the terms governing its sister company's selling of

products imder a renewable contract for Plaintiffs alleged tortfeasor.

       Plaintiffargues that the "proper focus ofthe 'closely related' analysis is not the relationship

between the signatory and non-signatory . . . [but] whether the non-signatory's conduct is 'so

closely related to the contractual relationship, both parties and non-parties should benefit from and

be subject to a forum selection clause contained in the contract.'" ECF No.94 at 5(quoting Allianz

Ins. Co. ofCan. v. Cho Yang Shipping Co., 131 F. Supp. 2d 787, 791 (E.D. Va. 2000)). Plaintiff

contends thatjudicial consideration ofthe relationship between directPacket Inc. and directPacket

Research would "eviscerate" the corporate veil. Id. at 5 n.2. However, the foreseeability of a
clause's enforcement against a non-signatory entity arising from its close relationship with its

signatory sister company requires no veil piercing. The sister companies need not operate as alter

egos for Polycom to establish foreseeability. Cf. Affiliated FMIns. Co. v. Kuehne + Nagel, Inc.,

328 F. Supp.3d 329,336(S.D.N.Y 2018)('*Non-signatory alter-egos,corporate executive officers,

and successors-in-interest have all, at least in some instances, satisfied the 'closely related' test.").

         Based on the close relationship between directPacket Research and directPacket Inc., it

was foreseeable to directPacket Research that Polycom would enforce the forum-selection clause

in its contract with directPacket Inc. Therefore, the contract may be enforced by signatory

Polycom against non-signatory directPacket Research,

             b. Waiver of Enforcement

         Plaintiff directPacket Research argues that "Polycom chose not to assert the forum

selection clause originally and, therefore, waived any argument that it applies now."' ECF No.94

at 11. A party may waive a contractual right "impliedly, through acts or conduct that naturally

lead the other party to believe that the right has been intentionally given up .... The intent to

waive must be clear, as conduct with ambiguous meaning will not support a waiver defense."

Bartels by and through Bartels v. Saber Healthcare Grp., LLC,880 F.3d 668,678(4th Cir. 2018)

(intemal quotation marks omitted)(emphasis in original); see also Kettler Int'l, Inc., 55 F. Supp.


   'Courts often find a waiver when a plaintiff asserts a forum-selection clause after availing itself of a court in
another jurisdiction. See Coastal Mech. Co. v. Def. Acquisition Program Admin.,79 F. Supp. 3d 606,612(E.D. Va.
2015)("Generally, these conditions are satisfied when a party disregards a forum-selection clause and sues in an
unauthorized forum,"); see also Kettler Int'l, Inc. v. Starbucks Corp.,55 F. Supp. 3d 839,851 (E.D. Va.2014)("While
Defendant may have had good reasons to choose the Califomia forum, the fact remains that it was the one who chose
to file a third-party complaint in California."); Wachovia Bank Nat. Ass'n v. EnCap GolfHoldings, LLC,690 F. Supp.
2d 311, 328 (S.D.N.Y. 2010)("[W]hen a party disregards a forum selection clause and sues on a contract in an
unauthorized forum, it waives the forum selection clause only for the specific claim it pursues.")(intemal citation
omitted); but cf. SGIC Strategic Glob. Inv. Capital, Inc. v. Burger King Europe GmbH,839 F.3d 422,427(5th Cir.
2016)("[W]e cannot conclude that BKE's filing ofthe Personal Guarantee Litigation resulted in waiver of its right to
enforce the fomm selection clause in the Franchise Agreement Litigation."). Here, Defendant and signatory Polycom
asserts the clause as a defense.
3d at 849-50 ("A forum-selection clause . . . will not be deemed waived unless (1) the party

invoking the clause has taken action inconsistent with it or has delayed its enforcement, and (2)

the other party would be prejudiced by its enforcement.")(intemal citation omitted), "[T]here is

no bright-line rule for determining whether waiver has or has not occurred." Wachovia Bank Nat.

Ass    690 F. Supp. 2d at 328.

        Polycom allegedly "waived enforcement of the forum selection clauses by waiting eight

months to assert them, during which time it filed a number ofsubstantive pleadings with the Court

and participated in a Rule 16(b)Conference with the Court—all without ever mentioning, let alone

asserting, the Reseller Agreements and forum selection clauses."^ ECF No. 62 at 3. Polycom

counters that it was diligent in evaluating the forum-selection clauses' enforceability. ECF No.93

at 11. Polycom previously attempted to transfer this case but did not cite the reseller contracts.

See ECF No. 18. In February 2019,Polycom retained new counsel who allegedly "evaluated the

record and Polycom's defenses in the matter anew." ECF No. 93 at 11. Just one week after

Polycom's new counsel appeared in this action, counsel filed the instant Motion. See ECF Nos.

36, 48. New counsel's immediacy in invoking the clause fails to render Polycom's prior inaction

dispositive.

        It is not "clear" that Polycom "intentionally" waived the forum-selection clause in the

Primary Reseller Agreement. New counsel's swift assertion of the clause following Polycom's

initial failure to raise it while challenging venue would not "naturally lead [Plaintiff] to believe

that the right has been intentionally given up." Bartels by and through BartelSy 880 F.3d at 678.

In light of the foregoing and the deference afforded negotiated terms in valid contracts, Polycom

has not waived its right to assert the forum-selection clause.


    ^ But cf. Coastal Mech. Co.,79 F. Supp. 3d at 612("[M]ere inconvenience and expense are insufficient to render
enforcement of a forum-selection clause unreasonable.").

                                                           8
V.     CONCLUSION


       The parties' requests for a hearing are DENIED. See ECF Nos. 25, 26. For the reasons

stated herein, the Motion to Transfer Venue (ECF No. 48) is GRANTED. This case is

TRANSFERRED to the jurisdiction of the United States District Court for the Northern District

of California. The Clerk is REQUESTED to forward copies of this Order to the Clerk of the

United States District Court for the Northern District of California and to all counsel of record.


       IT IS SO ORDERED.




                                                             ArendVUr-W-ri^TfAllen
                                                           United States District Judge

 orfolk, Virginia
